Citation Nr: 1118999	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-16 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

What evaluation is warranted for bilateral hearing loss since September 6, 2007?


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2010, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Travel Board hearing at the Waco RO.  A copy of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2010, the Board remanded the issue for a new VA examination in order to determine the nature and severity of the Veteran's hearing loss.  Regrettably, while the Veteran was afforded a VA examination in June 2010, the examination report is inadequate for rating purposes.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) it was held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The June 2010 VA examiner failed to address the functional effects caused by the Veteran's hearing loss.

The Board, cognizant of the holding Martinak, specifically emphasized in its March 2010 remand that the examiner was to fully describe the functional impairment and effects caused by the Veteran's bilateral hearing disability.  A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and the fact that the development sought by the Board in this case has not been fully completed, another remand is now required.  38 C.F.R. § 19.9 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be referred to the VA examiner who conducted the June 2010 examination so that she may prepare an addendum addressing the effect of bilateral hearing loss on the Veteran's occupational functioning and daily activities.  The addendum must reference the relevant symptomatology and limitations caused by the hearing loss.

2.   If the June 2010 examiner is not available or if the examiner is unable to provide the requested addendum the Veteran must be afforded an audiology examination to determine the current severity of his bilateral hearing loss and functional effects caused by that loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, to include tests of pure tone thresholds and speech discrimination.  The examination report must fully describe the functional impairment and effects caused by the appellant's bilateral hearing loss.  The opinion provided must reference the relevant symptomatology and limitations.

3.  The AMC/RO is to advise the Veteran that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

4.  Thereafter, the RO should readjudicate the question what evaluation is warranted for bilateral hearing loss since September 6, 2007.  If the claim is denied, a supplemental statement of the case must be issued, and the Veteran and his representative offered an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


